Citation Nr: 1216539	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a higher initial evaluation for a low back disability, rated as 10 percent disabling from November 16, 2005 to August 17, 2007, and 20 percent disabling as of August 18, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1979.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lower back condition and assigned a 10 percent evaluation, effective November 17, 2005. 

In an October 2007 rating decision, the RO increased the initial rating to 20 percent, effective August 18, 2007.

The Veteran testified before the undersigned at a hearing at the RO (Travel Board hearing) in April 2010.  A transcript of the hearing is associated with the claims file.

In June 2010, the Board remanded this case for further development.



FINDINGS OF FACT

Throughout the period since November 16, 2005, the Veteran's low back disability has been characterized by pain and limitation of forward flexion to no less than 40 degrees without incapacitating episodes or neurologic impairment.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating of 20 percent for low back disability have been met since November 16, 2005. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code (DC) 5242 (2011).

2.  The criteria for an initial disability rating in excess of 20 percent for low back disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.7, 4.71a, DC 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

VA also has a duty under the VCAA to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an April 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's June 2010 remand, VA provided the Veteran with a medical examination in July 2010.  This examination contained all information needed to rate the disability.  Therefore, this examination is adequate for VA purposes.  VA has also thereby complied with the June 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

Low Back Disability

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

As of September 26, 2003, disabilities of the spine, such as degenerative arthritis of the spine, are rated under the General Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine Note 1.  

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine Note (2).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The evidence prior to August 18, 2007, the date of the examination that currently delineates the two staged periods, shows mild degenerative changes in the mid and lower thoracic spine, intermittent pain, painful motion, and muscle spasm.  See August 2005 VA Outpatient Records; see also Private Treatment Records dated November 2005.

The August 2007 and July 2010 VA examinations, showed complaints of severe daily pain, use of a back brace, and limitation of forward flexion to no less that 40 degrees.  The examiners were asked to report whether there was additional limitation of motion due to functional factors, including pain, based on repetitive motion testing.  The examiners responded that there was no additional limitation of motion after repeated motion.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).   The examiners noted that there were no reports of flare-ups.

The evidence of painful motion and muscle spasm prior to August 2007, indicates, that the Veteran's lower back disability was equally severe prior to that examination.  Hence, the evidence supports a finding that the Veteran's back disability has met the criteria for a 20 percent rating since the effective date of service connection.

At all times since the grant of service connection, the range of forward flexion of the thoracolumbar spine has been significantly in excess of 30 degrees.  The range of forward flexion has been at least 40 degrees, which is greater than the 30 degree limitation necessary for a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5254; see 38 C.F.R. §§ 4.7, 4.21 (2011).  The record shows complaints of constant pain, but no evidence of functional loss beyond the range given above.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Thus, the rating criteria for a 40 percent evaluation are not satisfied.  38 C.F.R. § 4.71a, Diagnostic Code 5254.  

Furthermore, as the spine is not fixed in position, the record does not suggest ankylosis.  For these reasons, the Board determines that under the new regulations, the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the Veteran's lower back disability.  38 C.F.R. § 4.7.

The Board has also considered whether separate compensation is warranted for neurological symptoms.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Although, in his lay evidence and testimony, the Veteran reported tingling in his feet, and numbness in his buttocks; no neurological deficits or radicular symptoms were found on either examination.  The remainder of the medical records also show no neurologic impairment.  The weight of the evidence is against a finding that there is additional neurologic disability associated with the service connected back disability.

At his July 2010 VA examination, the Veteran initially reported 25 incapacitating episodes in the prior year, but the examiner ultimately reported that the Veteran had lost no days due to physician prescribed bedrest.  The additional medical evidence of record shows little treatment for the Veteran's lower back pain and no reference to physician prescribed bed rest.  Moreover, the Veteran has submitted records from his employer that indicate he had six unsubstantiated days of sick leave absences.  As physician prescribe bedrest would include some sort of medical note, and therefore would not be deemed unsubstantiated by his employer; and would entail an absence from work, the Board finds this discrepancy is likely due to the Veteran's misunderstanding of the term "incapacitating episodes."  

The July 2010 examiner's opinion is highly probative in this regard, because the examiner presumably did understand what the term "incapacitating episodes" meant, as this term was explicitly defined in the examination report.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the rating criteria adequately describe the severity and symptomatology of the Veteran's disorder.  His disability is manifested by limitation of back motion with associated complaints of pain.  These manifestations are contemplated in the rating criteria described above.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The question of entitlement to TDIU arises where the Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The question of entitlement to TDIU does not arise in the absence of evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In this case there have been no reports of unemployability.  At VA examinations in May 2009, it was reported that the Veteran was employed full time as a train driver for a transit agency.  Accordingly, the question of entitlement to TDIU does not arise.






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating of 20 percent for lower back disability is granted, effective November 16, 2005;

A rating in excess of 20 percent for lower back disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


